Per Curiam.
These different papers must prima facie be considered as evidence of general settlements at the time of their respective dates. The term “settled,” implies a general, not “special account.” If a man will create evidence against himself, it is better he should suffer, than that a general and correct rule of evidence be violated. Circumstances, however, may be shown in evidence to rebut this presumption of the law; and one very material fact among others shown for the consideration of the jury in the present ease, is, that both bills remain in the possession of the plaintiff. The jury are to consider the evidence, and weigh all the circumstances; if they think one is included in the other, their verdict will only be for the amount of the last; if not, for both.
Verdict for both bills claimed.